Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, new claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al (WO 2018140459), in view of Dzus et al (3827110).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Farley teaches the claimed invention, except as noted:


[AltContent: textbox (baffle)][AltContent: arrow][AltContent: textbox (Cam tubular follower(s))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    550
    697
    media_image1.png
    Greyscale



[AltContent: textbox (Fastener/bolt/stud/pin extending through the bracket, baffle, the cam follow and structural element in between them)][AltContent: textbox (Annular spacer & spring washer location)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    505
    409
    media_image2.png
    Greyscale



1. (Currently Amended) A follower assembly of a cam assembly for a harvester reel comprising: 

a baffle (408); 
a compressible member contacting the baffle (such as, rubber / spring / Belleville washer or compressible member is not shown); 
a roller spacer adjacent the compressible member (obvious spacer, such as bearings); 
a tubular cam follower surrounding the roller spacer (rollers, marked up); and 
a fastener extending through the tubular cam follower, the roller spacer, the compressible member and the baffle (bolt/stud, marked up).

1. (Currently Amended) A follower assembly of a cam assembly for a harvester reel comprising:
a baffle (408); 
a compressible member contacting the baffle (an obvious spring washer at the location where marked up); 
a roller spacer mounted to the baffle and having an annular flange biasing the compressible member against the baffle (the spacer, its annular flange are not shown in detail); 
a tubular cam follower surrounding the roller spacer (marked up); and 
a fastener extending through the tubular cam follower, the roller spacer, the compressible member and the baffle (the fastener is marked up and used as intended).

As applicant also recognized a compressible element (spring washer etc.) would be used in Farley at the baffle, since it is extremely well known in the art to include a spring washer between elements, in order to avoid inadvertent loosening of the fastener (bolt & nut) during operation of the harvester reel.


Dzus ‘110 teaches:

“(10) When the fastener is assembled, the lower end of spring 24 bears against shoulder 46 of cap 23 and the upper end of spring 24 engages with the undersurface of flange 40 of sleeve 22. The inner diameter of spring 24 is large enough to permit its insertion onto sleeve 22 as well as the insertion of cap 23 therein with the exception of flange 40 and shoulder 46 which are of a greater diameter than spring 24. In this manner, spring 24 is captured between cap 23 and sleeve 22 and subjected to different forces of compression during operation of the fastener.”
[AltContent: textbox (Compressible member circumscribes the annular body)][AltContent: arrow][AltContent: textbox (Shoulder / annular flange)][AltContent: arrow][AltContent: textbox (Cap / spacer with annular body)][AltContent: arrow]
    PNG
    media_image3.png
    207
    289
    media_image3.png
    Greyscale




The Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, if not already present in Farley, the Examiner adds an annular spacer having a shoulder/flange (taught in Druz) at the location shown in the marked up Drawing (in Farley).  
It is would be well known to add a spacer assembly to yield the predictable result of evenly distributing stress from the compression forces during operation of the fastener (see Druz, the quoted text above).


18. (New) The follower assembly of claim 1, wherein the compressible member is between the roller spacer and the baffle (shown in the combination).

19. (New) The follower assembly of claim 1, wherein the compressible member is between the annular flange and the baffle (shown/taught in the combination).

 

2. (Original) The follower assembly of claim 1, further comprising a bracket adjacent the baffle, and wherein the fastener extends through the bracket (Farley, ref 404).

3. (Currently Amended) The follower assembly of claim 2, further comprising a crank plate adjacent the bracket, and another fastener through the crank plate (Farley, ref 402).

4. (Original) The follower assembly of claim 3, further comprising a support member extending from the crank plate (Farley, ref 210).

5. (Currently Amended) The follower assembly of claim 1, wherein the roller spacer includes: an annular body (shown in the combination). 

6. (Original) The follower assembly of claim 5, wherein the compressible member circumscribes the annular body (shown in the combination).

7. (Currently Amended) The follower assembly of claim 1, wherein the annular flange has an overall diameter larger than an inner diameter of the compressible member (shown in the combination).

8. (Original) The follower assembly of claim 5, wherein the baffle includes a through hole and the annular body is seated within the through hole (met in the combination).

9. (Original) The follower assembly of claim 1, wherein the fastener secures the tubular cam follower, the roller spacer, the compressible member and the baffle together (shown/taught in the combination, in particular in Farley, Fig 4).
10. (Original) The follower assembly of claim 1, wherein the fastener compressingly engages the tubular cam follower, the roller spacer, the compressible member and the baffle together (functional use is met in the combination).

11. (Original) The follower assembly of claim 1, wherein the baffle comprises low carbon, non-hardened steel or plastic (obvious choice of material, it is evidenced in the claim that there is no criticality of the chosen material).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a material such that the baffle made of low carbon, non-hardened steel or plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

The selection of a known material for a particular purpose is within the level of ordinary skill in the art. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

12. (Original) The follower assembly of claim 1, wherein the compressible member is a Belleville washer (Farley’s compressible member would be chosen from any extremely well known washers, such as Belleville washer).

13. (Original) A cam assembly for a harvester reel comprising the follower assembly of claim 1 (Farley, harvester 100).

14. (Original) The cam assembly of claim 13, further comprising a second follower assembly of claim 1 (Farley, fig 3A).

15. (Original) The cam assembly of claim 13, further comprising a cam track, wherein the follower assembly engages the cam track (Farley, cam track 302).

16. (Original) A harvester reel for an agricultural harvester comprising the cam assembly of claim 13 (Farley, reel assembly 300).

17. (Original) The harvester reel of claim 16, further comprising a reel assembly including: a central rotating shaft (Farley, rotating shaft 206), and a plurality of support members extending widthwise across the reel assembly and connected to a central rotating shaft for rotation therewith (Farley, rod 210A-F).


Response to Arguments

Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 

In view of applicant’s argument, the drawing notation has been corrected.  

Applicant’s argument with respect to the tubular spacer assembly is mute in view of the new rejection presented above.

In response to the washer argument, it is noted that Farley, Fig 4, shows a structural element between the baffle (408) and the bracket (404).  While the drawing lacks a cross sectional detail, however one skilled in the art would recognize, that it is old and well known to include conventionally with the fastener a washer, i.e. where two structural elements are fastened together (see Rejection above).

With respect to arguments in re Bueermann, Parellada Horta, Klinner are none germane, since there are no longer applied.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ARPAD F KOVACS/Primary Examiner, Art Unit 3671